DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yankovich (U.S.8,214,747) and further in view of Holland et al (U.S. 8,108,494).

As per claim 1 Yankovich disclosed An apparatus for performing dynamic user group management in a group-based communication system, the apparatus comprising at least one processor and at least one memory including program code, the at least one memory and the program code configured to, with the processor, cause the apparatus to at least: assign a plurality of user profiles, of the group-based communication system, to a dynamic user group; associate the dynamic user group with a workspace, of the group-based communication system [Machine-level or higher-level instructions for the application container 700 are stored in the computer readable medium 746 (e.g., memory, disk drives, solid state drives) and are executed by processors 742. The application container 700 can communicate with servers 722 using the communication interface 747 or other interface. For example, the communication interface 747 can implement a wireless communication protocol (e.g., Wi-Fi, Bluetooth) or a wired communication protocol (e.g., Ethernet). User interface devices 748 such as output devices (displays and speakers), input devices (e.g., mouse and keyboard), and other devices are accessed by the application container 700 through calls to an application programming interface (API) supplied by the operating system] (col. 15, lines 48-67), comprising one or more channels to facilitate interaction with the group-based communication system, wherein the dynamic user group is associated with one or more group parameters defining one or more actions performable by other user profiles associated with the workspace with respect to the dynamic user group; and generate, based at least in part on receiving configuration data associated with the dynamic user group, a configuration user interface to enable an administrator user profile [The one or more participants 630 each identify a workspace participant that corresponds to a user, a software process, a group of users, or combinations of these. In some implementations, a workspace participant can create workspaces and, optionally, elect to share one or more of the workspaces with other participants. In further implementations, a participant is associated with participant information that is stored in the workspace definition 600, in a local cache or storage on the computing device upon which the workspace definition 600 resides, or on a different computing device such as a server, for instance. In some implementations, participant information can include, but is not limited to, some or all of the information listed in TABLE 1.] (col. 12, lines 5-30).

However Yankovich did not disclose in detail associated with the workspace, to (i) define the one or more group parameters, and (ii) generate group membership modification requests for modifying the association between the dynamic user group and the workspace.

In the same field of endeavor Holland disclosed, “As used in various embodiments, workspaces may be personal or shared. A personal workspace for an individual may include a number of data and voice services such as a personal file share, an email account, and telephone service. A personal workspace may be a member of a shared workspace for a team, department, company or organization. The shared workspace  (col. 2, lines 50-65 & col. 3, lines 1-2)”
It would have been obvious to one having ordinary skill in art at the time of the filing was made to have incorporated as used herein, As used in various embodiments, workspaces may be personal or shared. A personal workspace for an individual may include a number of data and voice services such as a personal file share, an email account, and telephone service. A personal workspace may be a member of a shared workspace for a team, department, company or organization. The shared workspace provides its members shared access file shares, shared email accounts, and voice services on behalf of the entire shared workspace. The shared workspace enables and promotes collaboration by providing these shared services, resources, and underlying devices in a manner that directly relates to the structure of most businesses and organizations. In one embodiment, a special permanent shared workspace enables administrative privileges to those with personal workspaces that are members of this special workspace as taught by Holland in the method and system of Yankovich to resolve the complexity of the system and reduce latency.

2. 	As per claim 2 Yankovich-Holland disclosed wherein the program code, the at least one memory and the program code are further configured to, with the processor, cause the apparatus to at least: receive a first group membership modification request to remove a user profile from the plurality of user profiles associated with the dynamic user group; and in response to receiving the first group membership modification request, remove the user profile from the plurality of user profiles (Yankovich, col. 2, lines 24-40).

3. 	As per claim 3 Yankovich-Holland disclosed wherein the configuration data are generated based on one or more external group configuration requests provided to an 

4. 	As per claim 4 Yankovich-Holland disclosed disclosed wherein the one or more external group configuration requests comprise a group definition request configured to define group membership data for the dynamic user group based on external identity provider group definition (Yankovich, col. 5, lines 30-40).  

5. 	As per claim 5 Yankovich-Holland disclosed wherein the one or more group parameters comprise a group referential permission parameter (Yankovich, col. 5, lines 30-40). 

6. 	As per claim 6 Yankovich-Holland disclosed wherein the one or more group parameters comprise a group messaging permission parameter (Yankovich, col. 5, lines 30-40).

7. 	As per claim 7 Yankovich-Holland disclosed wherein the one or more group visibility parameters comprise a group integration permission parameter (Yankovich, col. 11, lines 57-67).

8. 	As per claim 8 Yankovich-Holland disclosed wherein the configuration user interface is further configured to enable the administrator user profile to generate an administrator- exclusive channel associated with the dynamic user group (Yankovich, col. 14, lines 45-59).

9. 	As per claim 9 Yankovich disclosed A computer-implemented method for performing dynamic user group management in a group-based communication system, the computer- implemented method comprising: assigning a plurality of user profiles, of the group-based communication system, to a dynamic user group; associating the dynamic user group with a workspace, of the group-based communication system [Machine-level or higher-level instructions for the application container 700 are stored in the computer readable medium 746 (e.g., memory, disk drives, solid state drives) and are executed by processors 742. The application container 700 can communicate with servers 722 using the communication interface 747 or other interface. For example, the communication interface 747 can implement a wireless communication protocol (e.g., Wi-Fi, Bluetooth) or a wired communication protocol (e.g., Ethernet). User interface devices 748 such as output devices (displays and speakers), input devices (e.g., mouse and keyboard), and other devices are accessed by the application container 700 through calls to an application programming interface (API) supplied by the operating system] (col. 15, lines 48-67), comprising one or more channels to facilitate interaction with the group-based communication system, wherein the dynamic user group is associated with one or more group parameters defining one or more actions performable by other user profiles associated with the workspace with respect to the dynamic user group; and generating, based at least in part on receiving configuration data associated with the dynamic user group, a configuration user interface to enable an administrator user profile[The one or more participants 630 each identify a workspace participant that corresponds to a user, a software process, a group of users, or combinations of these. In some implementations, a workspace participant can create workspaces and, optionally, elect to share one or more of the workspaces with other participants. In further implementations, a participant is associated with participant information that is stored in the workspace definition 600, in a local cache or storage on the computing device upon which the workspace definition 600 resides, or on a different computing device such as a server, for instance. In some implementations, participant information can include, but is not limited to, some or all of the information listed in TABLE 1.] (col. 12, lines 5-30). 

However Yankovich did not disclose in detail associated with the workspace, to (i) define the one or more group parameters, and (ii) generate group membership modification requests for modifying the association between the dynamic user group and the workspace.
 (col. 2, lines 50-65 & col. 3, lines 1-2)”
It would have been obvious to one having ordinary skill in art at the time of the filing was made to have incorporated as used herein, As used in various embodiments, workspaces may be personal or shared. A personal workspace for an individual may include a number of data and voice services such as a personal file share, an email account, and telephone service. A personal workspace may be a member of a shared workspace for a team, department, company or organization. The shared workspace provides its members shared access file shares, shared email accounts, and voice services on behalf of the entire shared workspace. The shared workspace enables and promotes collaboration by providing these shared services, resources, and underlying devices in a manner that directly relates to the structure of most businesses and organizations. In one embodiment, a special permanent shared workspace enables administrative privileges to those with personal workspaces that are members of this special workspace as taught by Holland in the method and system of Yankovich to resolve the complexity of the system and reduce latency.

10. 	As per claim 10 Yankovich-Holland disclosed further comprising: receiving a first group membership modification request to remove a user profile from the plurality of user profiles associated with dynamic user group; and in response to receiving the first group membership modification request, removing the user profile from the plurality of user profiles (Yankovich, col. 2, lines 24-40). 


11. 	As per claim 11 Yankovich-Holland disclosed wherein the configuration data are generated based on one or more external group configuration requests provided to an external group configuration application programing interface associated with the group-based communication system (Yankovich, col. 2, lines 49-59).

12. 	As per claim 12 Yankovich-Holland disclosed wherein the one or more external group configuration requests comprise a group definition request configured to define group membership data for the dynamic user group based on external identity provider group definition data (Yankovich, col. 5, lines 30-40).  

13. 	As per claim 13 Yankovich-Holland disclosed wherein the one or more group parameters comprise a group referential permission parameter (Yankovich, col. 5, lines 30-40).

14. 	As per claim 14 Yankovich-Holland disclosed wherein the one or more group parameters comprise a group messaging permission parameter (Yankovich, col. 5, lines 30-40). 

15. 	As per claim 15 Yankovich-Holland disclosed wherein the one or more group parameters comprise a group integration permission parameter (Yankovich, col. 11, lines 57-67).  

16. 	As per claim 16 Yankovich-Holland disclosed wherein the configuration user interfaces is further configured to enable the administrator user 40 LEGAL02/395 13183v1profile to generate an administrator-exclusive channel associated with the dynamic user group (Yankovich, col. 14, lines 45-59).

17. 	As per claim 17 Yankovich disclosed a non-transitory computer storage medium comprising instructions for performing dynamic user management in a group-based [Machine-level or higher-level instructions for the application container 700 are stored in the computer readable medium 746 (e.g., memory, disk drives, solid state drives) and are executed by processors 742. The application container 700 can communicate with servers 722 using the communication interface 747 or other interface. For example, the communication interface 747 can implement a wireless communication protocol (e.g., Wi-Fi, Bluetooth) or a wired communication protocol (e.g., Ethernet). User interface devices 748 such as output devices (displays and speakers), input devices (e.g., mouse and keyboard), and other devices are accessed by the application container 700 through calls to an application programming interface (API) supplied by the operating system] (col. 15, lines 48-67), of the group-based communication system, to a dynamic user group; associate the dynamic user group with a workspace, of the group-based communication system, comprising one or more channels to facilitate interaction with the group-based communication system, wherein the dynamic user group is associated with one or more group parameters defining one or more actions performable by other user profiles associated with the workspace with respect to the dynamic user group; and 5 of 13S392-OO4OUSgenerate, based at least in part on receiving configuration data associated with the dynamic user group, a configuration user interface to enable an administrator user profile [The one or more participants 630 each identify a workspace participant that corresponds to a user, a software process, a group of users, or combinations of these. In some implementations, a workspace participant can create workspaces and, optionally, elect to share one or more of the workspaces with other participants. In further implementations, a participant is associated with participant information that is stored in the workspace definition 600, in a local cache or storage on the computing device upon which the workspace definition 600 resides, or on a different computing device such as a server, for instance. In some implementations, participant information can include, but is not limited to, some or all of the information listed in TABLE 1.] (col. 12, lines 5-30). 

However Yankovich did not disclose in detail associated with the workspace, to (i) define the one or more group parameters, and (ii) generate group membership modification requests for modifying the association between the dynamic user group and the workspace.
In the same field of endeavor Holland disclosed, “As used in various embodiments, workspaces may be personal or shared. A personal workspace for an individual may include a number of data and voice services such as a personal file share, an email account, and telephone service. A personal workspace may be a member of a shared workspace for a team, department, company or organization. The shared workspace provides its members shared access file shares, shared email accounts, and voice services on behalf of the entire shared workspace. The shared workspace enables and promotes collaboration by providing these shared services, resources, and underlying devices in a manner that directly relates to the structure of most businesses and organizations. In one embodiment, a special permanent shared workspace enables administrative privileges to those with personal workspaces that are members of this special workspace (col. 2, lines 50-65 & col. 3, lines 1-2)”
It would have been obvious to one having ordinary skill in art at the time of the filing was made to have incorporated as used herein, As used in various embodiments, workspaces may be personal or shared. A personal workspace for an individual may include a number of data and voice services such as a personal file share, an email account, and telephone service. A personal workspace may be a member of a shared workspace for a team, department, company or organization. The shared workspace provides its members shared access file shares, shared email accounts, and voice services on behalf of the entire shared workspace. The shared workspace enables and promotes collaboration by providing these shared services, resources, and underlying devices in a manner that directly relates to the structure of most businesses and organizations. In one embodiment, a special permanent shared workspace enables administrative privileges to those with personal workspaces that are members of this special workspace as taught by Holland in the method and system of Yankovich to resolve the complexity of the system and reduce latency.



19. 	As per claim 19 Yankovich-Holland disclosed wherein the one or more external group configuration requests comprise a group definition request configured to define group membership data for the dynamic user group based on external identity provider group definition data (Yankovich, col. 2, lines 49-59).

20. 	As per claim 20 Yankovich-Holland disclosed wherein the configuration user interfaces is further configured to enable the administrator user profile to generate an administrator-exclusive group-based communication channel associated with the dynamic user group (Yankovich, col. 14, lines 45-59).
.  
 
Response to Arguments

21.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

22.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Adnan Mirza whose telephone number is (571)-272-3885.

23.	The examiner can normally be reached on Monday to Friday during normal business hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571)-272-3880. The fax for this group is (703)-746-7239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

24.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for un published applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).


/ADNAN M MIRZA/Primary Examiner, Art Unit 2443